Campbell J.:
* Suit was brought in the court below upon a sheriff’s bond, in the name of the People for the use of Arthur *155Hughes, and Daniel G. Quackénboss as administrator of John T. Brown, against Darius C. Jackson as sheriff, and Addison J. Comstock and Ezekiel Webb as sureties, and Addison J. Comstock as executor of Darius Comstock, a deceased surety, and Mary E. Hicks, administratrix of Daniel Hicks Jr. also a deceased surety. 'tjuackenboss having died, his death was suggested, and Daniel Williams substituted as a new administrator of John T. Brown as a plaintiff. Judgment was rendered against all the defendants except Mrs. Hicks as administratrix. The record does not show her death, or any discontinuance -against her.
The cause of action, as set forth in the declaration, is as follows: It avers the execution by Jackson hs sheriff of Lenawee county, and by Addison J. Comstock, Daniel Hicks Junior, Ezekiel Webb, and Darius Comstock, of an official bond in 1842: That in July, 1843, John T. Brown and
Arthur Hughes commenced an attachment suit in the Circuit Court for Lenawee county against Otho Hinton, upon which Jackson, as sheriff, attached personal property: That Hinton appeared; and, on the 12th of October, 1847, Brown and Hughes obtained judgment against him in the attachment suit, for $1300 damages, and $136.35 costs: That during the same year two executions were successively issued -on the judgment, to the sheriff of Lenawee county, both of which were returned unsatisfied: That in May, 1849', a third execution was issued to the same county, and put in the hands of James Wheeler, deputy sheriff; who, before the return day, made return on the writ that he had made diligent search in said 'county for property of the defendant, and could find neither the goods attached, nor any other property of the defendant. The breach alleged is that Jackson did not retain the attached property, or take a bond. Damages wéré laid at $2500. The judgment was for a larger sum.
The party for whose use the sheriff’s bond is sued is, by law, deemed to be the plaintiff in the action. — R. S. of *1561846, p. 531, §1 (Comp. L. §4918.) Brown baying died before action brought, the judgment survived to Hughes,, who was alone entitled in law to collect it. — Martin v. McReynolds, ante p. 10. There was no joint right of prosecution, either in Quackenboss and Hughes, or in Williams, and Hughes. As all this is apparent on the face of the. declaration, it showed no joint cause of action in the plaintiffs,, and no recovery could be had under it.
As this disposes of the whole case, it is unnecessary to, look into the other errors alleged.
The judgment below must he reversed, with costs.
The other Justices concurred.